Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  Missing period at the end of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3-11, 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butler D320,696.
Re claims 1, 3-11,13-19 Butler discloses  A control handle capable of use for a collar or harness having at least one attachment section configured to extend around the neck of an animal (the device of Butler, is able to be attached to a collar or harness)l, the control handle comprising: a loop member (figs 1-10); and a retention member (figs 1-10) attached to said loop member at a first position of said retention member, and configured to be selectively retained to said loop member at a second position of said retention member (the device of Butler is inherently capable to be attached as claimed, thus is configured as such, thereby meeting the claimed scope); wherein at least a portion of .

Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maurer (US 9781905 B2).
Re claim 1:
A control handle for a collar or harness having at least one attachment section configured to extend around the neck of an animal, the control handle comprising: 
a loop member (Col 4, lines 61-66 – “the means (3) for connecting the chin cradle (1) to the guide (5) is a loop formed from one or more materials used to form chin cradle(1)”) and 
a retention member attached to said loop member (Fig 3 – the chin cradle (1) is considered the retention member which is attached to the loop member (3))

    PNG
    media_image1.png
    515
    839
    media_image1.png
    Greyscale
wherein said retention member (3) is configured to be selectively secured to said at least one attachment section (Figs 3-4 - the attachment sections are considered the highlighted parts below which are secured to retention member 3).

Re claim 2:
The control handle of claim 1, wherein said loop member is formed of fabric, leather, polymeric material or nylon (Col 4, lines 40-42 – “the chin cradle (1) can be made from a variety of materials, including but not limited to, leather, cloth, webbing and strapping”).
Re claim 3:
3. The control handle of claim 1, further comprising a grasping member (the cover (6) is considered a grasping member) provided by said loop member (Col 5, lines 4-7).
Re claim 4:
6) comprises a tube at least partially enclosed by said loop member (Figs 3-6 – the tube is enclosed by loop member 3).
Re claim 5:
The control handle of claim 1, wherein said retention member (3) includes a first and a second end (Figs 3-4 – the first and second ends 2 ) that are configured to be positioned around the attachment section and selectively attached together (Figs 3-4 – the first and second end 2 are configured and attached together around the highlighted attachment section above).
Re claim 6:
The control handle of claim 5, wherein said first end and said second end (2) of said retention member (3) is selectively attached by a fastener (9) comprising hook and loop material, snaps, or interlocking clips (Col 5, lines 12-20).
Re claim 8:
The control handle of claim 7, wherein said second end of said retention member (3) is selectively attached by a fastener (9) comprising hook and loop material, snaps, or interlocking clips (Col 5, lines 12-20).
Re claim 9:
The control handle of claim 1, wherein said retention member (3) includes a plurality of retention members spaced by a distance (Figs 3-4 – at least two retention members (3) are shown spaced by a distance) and a grasping member that has a length that is shorter than said distance (From Fig 6 diagramed below, it can be observed that the distance where the hand holds the grasping member is shorter than the distance of the retention number to the right (3) and retention member to the left (3) of Figs 3-4).

    PNG
    media_image2.png
    421
    340
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Maurer (US 9781905 B2) in further view of Butler (US D320696 S).
Re claim 7:
Maurer teaches the control handle of claim 1 with a retention member member (3) and first and second end (2). Maurer fails to teach a retention member configured to be permanently attached at a first end to a loop member and selectively attached to a loop member at a second end. Butler teaches a retention member configured to be permanently attached at a first end (See Fig 2 marked below) and selectively attached to a loop member at a second end (Fig 3).

    PNG
    media_image3.png
    381
    471
    media_image3.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention disclosed by Maurer as modified to have a second end of a retention member to be selectively attached by a fastener as disclosed by Butler because it would have make it easier to disassemble and attachable to any animal collar or harness. 
Claim(s) 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jenny (US 2005/0263101 A1) in further view of Butler (US D320696 S).
Re claim 11:
Jenny discloses a control handle for a collar or harness having at least one attachment section configured to extend around the neck of an animal, the control handle comprising: 
a loop member (Fig 4 – loop member 110); and 
a retention member (106, 108) attached to said loop member (110) at a first position of said retention member (Fig 4- a first position can be seen from the end of 203 to the end of 210), and configured to be selectively retained (Para 32 – “To disconnect the handle from the guide dog, the guardian or other person must reach down to the first clip
assembly 102 and the second clip assembly. Next, the first clip assembly 102 and the second clip assembly 104 will individually be disconnected, for example, by unscrewing a threaded chain connector. Finally, the handle will need to be slid through the first handle loop 106 and the second handle loop 108”)
wherein at least a portion of said loop member (110) is configured to extend under the attachment section to form a pair of grabbing members (the pair of grabbing members 200 and 214).
Jenny fails to teach a second position configured to be selectively retained with respect to the retention members. Butler teaches retention members at a first position configured to be selectively retained and a second position configured to extend and be retained (Figs 1-3). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the retention members of the invention disclosed by 
Re claim 12:
Jenny as modified discloses the control handle of claim 11, wherein said loop member is formed of fabric, leather, polymeric material or nylon (Para 34 and 35)
Re claim 13:
Jenny as modified discloses the control handle of claim 11, further comprising a grasping member (Fig 4 – grasping member 200) provided by said loop member (110).
Re claim 14:
Jenny as modified discloses the control handle of claim 13, wherein said grasping member (200) comprises a tube at least partially enclosed by said loop member (Figs 4 – a tube can be seen in grasping member 200 at least partially enclosed by loop member 110).
Re claim 15:
Jenny as modified discloses the control handle of claim 13, wherein said grasping member (200) is at least partially enclosed by said loop member (Fig 4 as shown).
Re claim 16:
Jenny as modified discloses the control handle of claim 15. Jenny as modified fails to teach a second end of a retention member to be selectively attached by a fastener. Butler teaches a second end of a retention member to be selectively attached by a fastener (See Fig 2 marked below)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention disclosed by Jenny as modified to have a second end of a retention 
    PNG
    media_image3.png
    381
    471
    media_image3.png
    Greyscale
make it easier to disassemble and attachable to any animal collar or harness. 


Re claim 17:
Jenny as modified discloses a control handle. Jenny as modified fails to teach the control handle of claim 16, wherein said fastener includes hook and loop material, snaps, or interlocking clips. Butler teaches a fastener that includes a hook and loop material (Fig 1 – with Velcro)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention disclosed by Jenny as modified to have a fastener that includes a hook and loop material snaps, or interlocking clips as disclosed by Butler because it would have make it easier to disassemble and attachable to any animal collar or harness. 
Re claim 18:
Figs 1-2 and Figs 6-7)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention disclosed by Jenny as modified to have a fastener that includes a hook and loop material snaps, or interlocking clips as disclosed by Butler because it would have make it easier to disassemble and attachable to any animal collar or harness. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Maurer (US 9781905 B2) in further view of Fitzpatrick (US 5099800).
Re claim 10:
Maurer discloses the control handle of claim 1, with a retention member (Fig 3 – the chin cradle (1) is considered the retention member) with a loop member (Col 4, lines 61-66 – “the means (3) for connecting the chin cradle (1) to the guide (5) is a loop formed from one or more materials used to form chin cradle(1)”). Maurer fails to teach a control handle wherein a retention member extends at an obtuse angle relative to said loop member. Fitzpatrick teaches straps connected in obtuse angles (Col 3, lines 16-25).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention disclosed by Maurer to have a retention member extending at an obtuse angle relative to a loop member as disclosed by Fitzpatrick because it would have provided more distance to be selectively attachable to any animal collar or harness. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jenny (US 2005/0263101 A1) in view of Butler (US D320696 S), in further view of Fitzpatrick (US 5099800).
Re claim 19:
Jenny as modified discloses the control handle of claim 11, with a retention member (106, 108) with a loop member (110). Jenny as modified fails to teach a control handle wherein a retention member extends at an obtuse angle relative to said loop member. Fitzpatrick teaches straps connected in obtuse angles (Col 3, lines 16-25).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention disclosed by Jenny as modified to have a retention member extending at an obtuse angle relative to a loop member as disclosed by Fitzpatrick because it would have provided more distance to be selectively attachable to any animal collar or harness. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jenny (US 2005/0263101 A1) in view of Butler (US D320696 S), in further view of Mc Cay (US 6049953).
Re claim 20:
Jenny as modified teaches the control handle of claim 11 with a loop member (110). Jenny as modified is silent on the loop member including a rubberized section. Mc cay teaches a loop member including a rubberized section (Col 2 – lines 18-30).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention disclosed by Jenny as modified to have a rubberized section on the loop member as disclosed by Mc Cay because it would have provided more flexibility to be selectively attachable to any animal collar or harness. 
Conclusion
Prior art made of record and not replied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO 892 teach attachable handles in animal’s collar or harness.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOR ALAA BASHASH/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642